DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 22-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 11, 14-15, and 22-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VOLLM et al. (USPGPUB 2007/0186514).
 	Regarding claim 1, VOLLM et al. disclose a pharmaceutical dispensing machine (10) configured to perform a pharmaceutical dispensing process including recovering at least one pharmaceutical ready-to-be-taken-by-a-patient from a general container (20) 
a plurality of parts (16,18) where said at least one pharmaceutical is passed from one of said plurality of parts (38) to another of said plurality of parts to perform said recovering and said relaying (see Figures 5A, 11, 13, and 16A);
a controller (see “A computer controlled system” in paragraph [0010]) comprising a memory storing indication of information regarding said pharmaceutical dispensing process;
a plurality of sensors (53,63,316,318,319,320,322,324,350,358);
wherein said controller utilizes at least one sensor (324) from said plurality of sensors to detect a deviation from expected (see “not as expected” in paragraph [0100]) predetermined detection values related to said recovering and said relaying of said at least one pharmaceutical; same said at least one sensor (324) being used for detecting said deviation for all of said plurality of general containers (see Figures 17, 25-26, and 27B).
	Regarding claim 2, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 1, further comprising a pharmaceutical identification element (53) configured to identify said at least one pharmaceutical before said at least one pharmaceutical is passed from one part to another part (see paragraph [0059]).
	Regarding claim 3, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 1, wherein the cause that said at least one pharmaceutical 
	Regarding claim 4, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 1, wherein said one or more sensors are further configured to monitor the hardware that actuates said pharmaceutical dispensing process (see paragraphs [0109]-[0112]).
	Regarding claim 6, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 1, wherein said one or more sensors are one or more of optical sensors (318,320 and/or 350) configured to monitor one or more of movement of said at least one pharmaceutical (see paragraph [0098]) and status of said at least one dedicated container (see paragraph [0104]).
	Regarding claim 9, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 1, wherein said one or more sensors are one or more of vacuum sensors configured to monitor vacuum values of one or more of a part of said pharmaceutical dispensing machine that performs said relaying of said at least one pharmaceutical (see paragraph [0109]), a part (144) of said pharmaceutical dispensing machine that performs opening (see “chute gate actuator” in paragraph [0088]) of said at least one dedicated container (20), a part (22,22’) of said pharmaceutical dispensing machine that picks up (see Figure 5A) said at least one dedicated container and a part (38) of said pharmaceutical dispensing machine that provides vacuum to said one or more parts (see paragraph [0093]).
	Regarding claim 31, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 9, wherein said plurality of parts comprise at least one 
	Regarding claim 11, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 1, wherein said one or more sensors are configured to provide detection data and said pharmaceutical dispensing machine is configured to compare said detection data with a database of known detection data in order to identify said detection data (see “proper setting” in paragraph [0100]).
	Regarding claim 14, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 1, wherein said one or more sensors are configured to alert when said dedicated containers contain a different number of pills than expected (see paragraph [0111]).
	Regarding claim 15, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 1, wherein said one or more sensors are configured to alert when said dedicated containers contain a different type of pharmaceutical than expected (see paragraphs “After confirmation” in [0078] and “insure” in [0121]).
	Regarding claim 22, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 1, wherein said information regarding said pharmaceutical dispensing process includes an order in which said at least one pharmaceutical is recovered and relayed from said general container to said at least one dedicated container (see Figure 33).
	Regarding claim 23, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 1, wherein at least one sensor (63) from said plurality of 
	Regarding claim 24, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 1, wherein said recovering is performed by picking up said at least one pharmaceutical (see paragraph [0077] or see “carries only one pill” in paragraph [0090]).
	Regarding claim 25, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 24, wherein said plurality of parts are configured to perform said picking up (see paragraph [0077]).
	Regarding claim 26, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 24, wherein said information regarding said pharmaceutical dispensing process comprises information regarding said picking up of said at least one pharmaceutical (see paragraph [0077]).
	Regarding claim 27, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 24, wherein said controller further utilizes said plurality of sensors (358) to detect a deviation from expected predetermined detection values (see “within specifications” in paragraph [0109]) related to said picking up.
	Regarding claim 28, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 24, wherein said plurality of parts comprise a picker (24,48 or 134,174) to perform said picking up (see paragraphs [0077]-[0078] or see paragraph [0090]).

	Regarding claim 30, VOLLM et al. disclose the pharmaceutical dispensing machine according to claim 29, wherein said controller further utilizes said sensor in said picker to detect a deviation from expected predetermined detection values related to said picking up (see paragraph [0111]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOLLM et al. (USPGPUB 2007/0186514) as applied to claims 1-4, 6, 9, 11, 14-15, and 22-31 above, and further in view of Chen et al. (USP 10,073,954).
	Regarding claim 5, VOLLM et al. disclose the pharmaceutical dispensing machine of claim 1. However, he does not disclose a pharmaceutical dispensing machine wherein said one or more sensors are one or more of weight sensors configured to detect said at least one pharmaceutical when in said at least one dedicated container. Chen et al. disclose a pharmaceutical dispensing machine wherein said one or more sensors are one or more of weight sensors configured to detect said at least one pharmaceutical when in said at least one dedicated container (see column 19 lines 51-55). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the pharmaceutical dispensing machine disclosed by VOLLM et al. by including a pharmaceutical dispensing machine wherein said one or more sensors are one or more of weight sensors configured to detect said at least one pharmaceutical when in said at least one dedicated container, as disclosed by Chen et al., for the purpose of providing a medicine transfer unit with sensors for detecting weight (see column 19 lines 51-55).
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOLLM et al. (USPGPUB 2007/0186514) as applied to claims 1-4, 6, 9, 11, 14-15, and 22-31 above, and further in view of Kim (USP 8,393,495).
	Regarding claim 7, VOLLM et al. disclose the pharmaceutical dispensing machine of claim 1. However, he does not disclose a pharmaceutical dispensing machine wherein said one or more sensors are one or more of vibration sensors 
	Regarding claim 13, VOLLM et al. in view of Kim disclose the pharmaceutical dispensing machine of claim 7. Furthermore, Kim discloses a pharmaceutical dispensing machine wherein said one or more vibration sensors are configured to detect the vibration made due to said at least one pharmaceutical falling inside said pharmaceutical dispensing machine (see column 6 lines 30-43). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the pharmaceutical dispensing machine disclosed by VOLLM et al. by including a pharmaceutical dispensing machine wherein said one or more vibration .
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOLLM et al. (USPGPUB 2007/0186514) as applied to claims 1-4, 6, 9, 11, 14-15, and 22-31 above, and further in view of Joplin (USP 8,756,998).
	Regarding claim 8, VOLLM et al. disclose the pharmaceutical dispensing machine of claim 1. However, he does not disclose a pharmaceutical dispensing machine wherein said one or more sensors are one or more of sound sensors configured to monitor sounds emitted from one or more of said pharmaceutical dispensing machine in general, said plurality of parts, sounds detected at a bottom of said pharmaceutical dispensing machine and sounds detected outside said pharmaceutical dispensing machine. Joplin discloses a pharmaceutical dispensing machine wherein said one or more sensors are one or more of sound sensors configured to monitor sounds emitted from one or more of said pharmaceutical dispensing machine in general, said plurality of parts, sounds detected at a bottom of said pharmaceutical dispensing machine and sounds detected outside said pharmaceutical dispensing machine (see column 3 lines 29-33). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the pharmaceutical dispensing machine disclosed by VOLLM et al. by including a pharmaceutical dispensing machine wherein said one or more sensors 
	Regarding claim 12, VOLLM et al. in view of Joplin disclose the pharmaceutical dispensing machine of claim 8. Furthermore, Joplin discloses a pharmaceutical dispensing machine wherein said one or more sound sensors are configured to detect the noise made due to said at least one pharmaceutical falling inside (see “receive the contents” in column 2 line 8) said pharmaceutical dispensing machine (see column 3 lines 29-33). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the pharmaceutical dispensing machine disclosed by VOLLM et al. by including a pharmaceutical dispensing machine wherein said one or more sound sensors are configured to detect the noise made due to said at least one pharmaceutical falling inside said pharmaceutical dispensing machine, as disclosed by Kim, for the purpose of providing a pharmaceutical dispensing machine with a contents sensor which uses sonic pulses (see column 3 lines 29-30).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VOLLM et al. (USPGPUB 2007/0186514) as applied to claims 1-4, 6, 9, 11, 14-15, and 22-31 above, and further in view of Bear et al. (USPGPUB 2008/0119958).
	Regarding claim 10, VOLLM et al. disclose the pharmaceutical dispensing machine of claim 1. However, he does not disclose a pharmaceutical dispensing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

M.K.C.
3/12/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655